Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-18-00922-CR

                                        Michele Valdez VALDEZ,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR0909
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: January 16, 2019

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2). This court

must dismiss this appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).
                                                                                   04-18-00922-CR


       On December 5, 2018, we notified Appellant that this appeal would be dismissed under

Rule 25.2(d) unless an amended trial court certification showing that Appellant has the right of

appeal was made part of the appellate record by January 4, 2019. See TEX. R. APP. P. 25.2(d),

37.1; see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110
S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). To date, no response has been filed.

       Absent an amended trial court certification showing that Appellant has the right of appeal,

Rule 25.2(d) requires this court to dismiss this appeal. See Dears, 154 S.W.3d at 613; Daniels,
110 S.W.3d at 176. Accordingly, this appeal is dismissed.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-